[g110882kai001.jpg]Exhibit 10.1

[g110882kai002.gif][g110882kai003.gif]2007
Executive Bonus Plan
(EBP)
Amended and restated
as of March 19, 2007

 


--------------------------------------------------------------------------------


1.             PLAN OBJECTIVE

The Executive Bonus Plan (“EBP” or “the Plan”) has been designed to reward and
incent the efforts of the executive officers of CB Richard Ellis (“CBRE” or “the
Company”) to successfully attain the Company’s goals by directly tying the
Participant’s compensation to Company and individual results.   The EBP is also
designed to:

(a)                                  provide competitive compensation
opportunities for executive officers; and

(b)                                assist in retaining and attracting key
employees for CBRE.


2.                                      EFFECTIVE DATE AND PLAN YEAR

This amended Plan shall be effective March 19, 2007 and supersedes and replaces,
in total, all prior versions of this Plan or any other bonus guarantees.   A
“Plan Year” starts on January 1 and ends December 31 of the same year.


3.                                      PLAN ADMINISTRATION

Human Resources will administer the Plan, including participation, eligibility
criteria and payment of Awards, subject to final review and approval by the
Chief Executive Officer and the Board of Directors.  The Board of Directors may
delegate any of its duties hereunder in its discretion to its Compensation
Committee.


4.                                      ELIGIBILITY

4.1                                 Eligibility for participation in the EBP and
receipt of bonus awards pursuant to the terms and conditions of the Plan
(“Awards”) will be limited to the Chief Executive Officer and other executive
officers specifically designated and approved by the Chief Executive Officer and
the Board of Directors each year (“Participants”).  Unless otherwise
specifically approved by the Chief Executive Officer and the Board of Directors,
employees who participate in any other Company bonus plan and employees who are
paid on a commission basis or participate in the bonus plan for commissioned
salespersons, are not eligible to participate in the EBP.

4.2                                 Participation for a Participant begins the
first day of employment or the designated effective date of an employee’s
eligibility to participate in the EBP.   Eligibility for the EBP does not
guarantee payment of an Award, since payment is dependent upon earning the Award
and the other provisions of the EBP, including both individual and Company
performance.

4.3                                 Participants who are newly hired, transfer
to a new position or become eligible to participate during a Plan Year are
eligible to earn an Award as follows:

2


--------------------------------------------------------------------------------


(a)                                  Newly-hired participants will be eligible
for a pro-rated award based on the number of full calendar weeks worked in the
eligible position from the first date of employment or the designated effective
date during the Plan Year.

(b)                                 Employees who transfer to a new position
that is not currently eligible for the Plan will be eligible for a prorated
Award based on the number of full calendar weeks worked in the eligible position
during the Plan Year.

(c)                                  Employees who transfer or are promoted to
another position and remain eligible for another bonus plan, will be eligible to
earn a prorated Award for each position based on the number of full weeks worked
in each position during the Plan Year.  Eligibility to earn Awards will be based
on the number of full weeks an employee worked in each position and the
applicable Target Awards and/or ratings for each position.

4.4                                 If the employment status of a Participant
changes prior to the Payment Date (defined below), eligibility for an Award will
depend on the reason for the status change:

(a)                                  Resignation or termination for any reason: 
Eligibility for Awards is forfeited on resignation or termination for any reason
before the Payment Date.

(b)                                 Retirement: If a Participant retires under
the Company retirement plan (currently age 55 or older with at least 15 years of
service or 65 years of age with at least 10 years of service) and participated
in the Plan for at least six months of the Plan Year, eligibility for an Award
may be prorated based on the number of full weeks of participation in the Plan
Year.  A prorated Award will be paid at the time Awards are paid to all
Participants.  If participation in the Plan is less then six months during the
Plan Year, the employee is not eligible for an Award for that Plan Year.

(c)                                  Death or disability:  Eligibility to earn
an Award for any Participant who dies or becomes disabled during a Plan Year
will be prorated based on the number of full weeks of participation in the Plan
Year.  Any Award will be paid at the time other Awards and bonuses are paid to
all Participants.  A Participant will be considered “disabled” if the
Participant is disabled as defined under the provisions of the Company’s
Long-Term Disability Plan then in effect.  For a Participant who dies prior to
the Payment Date, the Award will be paid to the Participant’s beneficiary as
designated in the Participant’s group term life insurance at the time of death.


5.                                      DISCRETIONARY COMPANY THRESHOLDS

Awards may not be paid to any Participant if the Company fails to achieve one or
more minimum financial performance targets (the “Discretionary Company
Thresholds”) as

3


--------------------------------------------------------------------------------


determined and set by the Company in its sole discretion.  The Discretionary
Company Thresholds may be set and/or amended by the Company at its sole
discretion at any time during the Plan Year and up to the date of payment of the
Awards under the Plan.  The Company will communicate the Discretionary Company
Thresholds to Participants from time to time, but no later than the date on
which the Awards are paid.

6.             TIMING OF CALCULATIONS, PAYMENTS

6.1                                 Awards are earned by performance during the
Plan Year and by remaining employed by the Company through the date Awards are
paid (“Payment Date”).

6.2                                 Subject to final approval by the Chief
Executive Officer and the Board of Directors, the Payment Date will be on or
before March 15 following the end of the fiscal year, but not before the
completion of the audit of the Company’s financial statements.

6.3                                 If a Participant’s employment terminates
prior to the Payment Date, the award is forfeited, unless the termination is
caused by retirement, death or disability, in which case payment is governed by
Section 4.4 above.

6.4                                 It is intended that all Awards earned will
be paid in cash.  However, the Company reserves the right to distribute common
stock in the Company or other non-cash forms of compensation in lieu of cash in
the event economic circumstances dictate such action.

6.5                                 Federal and state income taxes and other
required taxes will be withheld from bonuses under applicable law.

7.                                      MAXIMUM ANNUAL BONUSES

The maximum Award to be received by any Participant shall not exceed 200% of the
Target Award (as defined below), inclusive of CEO Awards (defined below).


8.                                      CEO AWARDS

The Company reserves the right to award Participants in cases of exceptional and
exceedingly deserving circumstances through a supplemental discretionary bonus
award to be determined in the Chief Executive Officer’s sole discretion (subject
to the ratification by the Board of Directors), referred to as a “CEO’s Award.”

9.                                      AWARD CALCULATION

9.1                                 Employees are eligible for an Award each
Plan Year, based on (a) financial measures (“Financial Performance Targets”) for
the Company, business unit or line of business and (b) individual achievement of
important Company or individual objectives in each Participant’s area of
responsibility (“Strategic Performance Measures”).

4


--------------------------------------------------------------------------------


9.2                                 Target Awards:

(a)                                  Each Participant will be assigned a “Target
Award” by the Company in its sole discretion (generally based on a Participant’s
position and that position’s potential contribution to the Company) by March 31
of each Plan Year.  For new hires or newly eligible Participants (whether by
transfer or promotion), the Target Award will be set within ninety (90) days of
eligibility for the Plan.

(b)                                 Target Awards will be weighted based on
achievement of Financial  Performance Targets and Strategic Performance Measures
established at or near the beginning of a Plan Year for each Participant.  As
between Financial Performance Targets and Strategic Performance Measures, Awards
will be weighted 80% on Financial Performance Targets and 20% on individual
achievement of Strategic Performance Measures.

(c)                                  In the event that a Target Award amount is
changed during a Plan Year, the payment of that year’s bonus award will be
pro-rated based on the number of full weeks that each respective Target was in
force, unless other written agreements supersede this provision.

9.3           Financial Performance Targets:

Financial Performance Targets are approved by the Board of Directors at or near
the beginning of each Plan Year.  For the 2007 Plan Year, EBITDA will be the
metric utilized to set Financial Performance Targets for the Company, regions,
business units and lines of business.  The Company reserves the right to change
the Financial Performance Target metric each year without the necessity of
amending the Plan.

9.4                                 Strategic Performance Measures:

(a)                                  Participants must have a minimum of three
and a maximum of six measurable Strategic Performance Measures set by the
Company in writing by March 31 of each Plan Year.

(b)                                 For new hires or newly eligible Participants
(whether by transfer or promotion), the Strategic Performance Measures must be
set within ninety (90) days of eligibility for the Plan.

(c)                                  Non-submission of Strategic Performance
Measures to the Board of Directors) will make the Participant ineligible for an
Award.

5


--------------------------------------------------------------------------------


(d)                               Each Strategic Performance Measure will be
assigned a weight and approved by the Board of Directors. The aggregate
weightings of all Strategic Performance Measures must equal 100%.

9.5                                 Calculation of Awards:  At the conclusion of
the Plan Year, assuming the Discretionary Company Thresholds are satisfied,
Awards are calculated by adding the Financial Performance Award (as calculated
and defined in Section 9.5(a) below) and the Strategic Performance Measure Award
(as calculated and defined in Section 9.5(b) below).

(a)                                  Financial Performance Award:  Actual
financial performance is compared to the Financial Performance Targets and an
Adjustment Factor is determined as follows:



Achievement 
Against Financial
Performance Target

 


Adjustment Factor

 


Example

 

0 - 80%

 

0

 

0% Adjustment Factor

 

80% - 120%

 

5% for every 1% over 80% up

to a maximum adjustment

 factor of 200%

 

90% of target = 50%

Adjustment Factor (10% x 5)

 

 

The Adjustment Factor is then multiplied by the dollar amount of the Target
Award allocated to Financial Performance Targets (i.e., 80% of the Target
Award).  This amount equals the “Financial Performance Award.”

(b)           Strategic Performance Measure Award: Performance against each
Strategic Performance Measure will be rated on a scorecard using a scale of 1
through 5, with 1 being “far below expectations” or its equivalent and 5 being
“far exceeds expectations” or its equivalent.  The scorecard will also contain
space for qualitative comments regarding the Participant’s performance (e.g.,
describing special circumstances).  The information on the scorecard, taken as a
whole, is then used to determine the amount of the Strategic Performance Measure
Award, from zero to a maximum of 150% of the dollar amount of the Target Award
allocated to Strategic Performance Measures (i.e., 20% of the Target Award). 
The final Strategic Performance Measure Award payout recommendation will be made
by the Chief Executive Officer and approved by the Board of Directors.

(c)           Notwithstanding the foregoing, if Discretionary Company Thresholds
are not met, no Award will be paid.


10.                               SUSPENSION, AMENDMENT OR TERMINATION OF THE
PLAN

The Company reserves the right at any time prior to payment of the Awards to
review, interpret, alter, amend, or terminate (discontinue) — with or without
notice — the Executive Bonus Plan, including, without limitation, the
calculation and method of and eligibility for Award payments.  This Plan does
not constitute a contract of employment (express or

6


--------------------------------------------------------------------------------


implied) and cannot be relied upon as such.  This Plan does not alter the at
will employment relationship between the Company and the Plan Participants.

11.           ETHICS

The Board of Directors shall have the right to withhold or decrease incentive
compensation on account of any employee’s violations of the Standards of
Business Conduct or other Company policies, including, without limitation, the
failure to model and enforce CBRE’s high standards of ethical conduct or
to demonstrate a commitment to a discrimination, retaliation and harassment-free
workplace.  Conversely, the Board of Directors may increase incentive
compensation (up to the total maximum Award under this Plan) for Participants
who demonstrate extraordinary achievements in these critical areas for our
Company.

 

7


--------------------------------------------------------------------------------